Citation Nr: 0404896	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection coronary artery disease, 
secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION


The veteran had active service from December 1968 until 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for coronary artery disease, secondary to diabetes 
mellitus type 2.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was granted service connection for diabetes 
mellitus type 2 by a rating decision in April 2002.

In a medical opinion dated in June 2001, the veteran's 
private physician stated that the veteran had developed diet-
controlled diabetes in July 1997 and "has had problems with 
coronary artery disease related to this."  In February 2002, 
the same physician again stated that the veteran had type 2 
diabetes and had complications of cardiovascular disease that 
had required angioplasty with a stent and a coronary artery 
bypass grafting.  In May 2002, the veteran was afforded a VA 
heart examination.  The veteran reported a history of being 
diagnosed with diabetes mellitus type 2 in 1997 and coronary 
artery problems and angioblast with a stent placed in 1997.  
The examiner, who noted that the medical record was 
unavailable for review prior to the examination, diagnosed 
the veteran with coronary artery disease, bypass surgery 
times three in 2001, angioblast with stent placement in 1997, 
and diabetes mellitus type 2 diagnosed in 1997.  The examiner 
opined that the "coronary artery disease antedated the 
diagnosis of diabetes mellitus. Therefore, it is not as 
likely as not that diabetes mellitus caused his coronary 
artery disease."  In this case, the basis for the VA 
examiner's opinion that the veteran's coronary artery disease 
antedated the diagnosis of the diabetes has not been 
provided.  Such would be useful in assessing the probative 
value of the opinion in light of the medical evidence of 
record that shows a history of a diagnosis of diabetes, and 
treatment for coronary artery disease, since 1997.  
Additionally, no opinion was proffered by the VA examiner as 
to whether the coronary artery disease has been aggravated by 
the service-connected diabetes mellitus type 2.  For these 
reasons, a new examination and nexus opinion is warranted.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for cardiovascular 
disease since his discharge from service.  
The veteran should not list any 
physicians from whom he has already 
stated that records are not available.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, to include records 
from Dr. Donald A. Dahlen, MD (Mill Pond 
Family Physicians, Inc., 3033 State Road, 
Cuyahoga Falls, OH 44223).  

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of his coronary 
artery disease.  All necessary tests 
should be performed.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's coronary 
artery disease is etiologically related 
to, or aggravated by, the veteran's 
service-connected diabetes mellitus type 
2.  The rationale for all opinions 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Thereafter, the RO should readjudicate the 
service 
connection issue on appeal.  If the benefit sought 
remains denied, the RO should issue a supplemental 
statement of the case and afford the appropriate 
opportunity to respond.  Thereafter, the case 
should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



